DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 7-20 and 31-35 are allowed (renumbered as 1-21).
3.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination, a system for configuring and routing within a physical screening process, comprising:
a network, configured to interface with electronic devices, the electronic devices including a mobile device and including electronic devices of the physical screening process: and
a computing resource that is connected to the network and includes a processor and communicatively coupled to the processor, a communication unit and a tangible non-transitory computer-readable storage media embodying computer-readable instructions that are executable by the processor, including instructions that cause the processor, responsive to a received information, received via the network, related to an item or related to an individual associated with the item, or both, to:
determine based on the received information which category among a plurality of different categories is a category that corresponds to the item, the 
electronically communicate to the electronic device, via the communication unit and the network, an information for the category that corresponds to the item with instructions readable by the electronic device and cause the electronic device, responsive to receipt, to direct the item or to direct the individual associated with the item to a physical screening process area that corresponds to the category, for screening the item in the physical screening process to the threshold associated with the category.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCelland et al. (US 7,139,406).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
May 8, 2021